Citation Nr: 1125189	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, this case was remanded to the RO to afford the Veteran an opportunity to testify at a hearing held before the Board.  Accordingly, upon remand, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that remand is necessary in this case for two reasons.  

First, the record indicates that there may be additional pertinent records that should be obtained.  In particular, the VA outpatient treatment records currently associated with the claims file include an April 2004 intake evaluation reflecting that the Veteran had an outside primary care physician with whom he had been seeking treatment.  These records are potentially pertinent and should be obtained.  38 C.F.R. § 3.159(c)(1).  

Second, the Board also finds that a VA examination is necessary.  The evidence shows that the Veteran sustained a head injury during service.  The post-service evidence includes an October 2004 VA X-ray showing narrowing of the C5-6 disc space.  Finally, although a VA treatment record from October 2004 shows complaints of neck pain since only December 2003, the Veteran testified at his March 2011 Board hearing that his neck had "always seemed to hurt" during the intervening years.  A VA physician in May 2011 wrote that he could not definitively rule in or out the cause and effects of the Veteran's previous injuries to the current problems.  This evidence indicates that the post-service diagnosis may be related to the in-service injury.  The record otherwise lacks sufficient competent evidence upon which the Board can make a decision.  Therefore, remand for a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.

2.  After the Veteran has signed any necessary releases, make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed neck disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a cervical spine disorder that was incurred during his active service, became manifest within a one-year period following his discharge from service, or is otherwise related to his active service.  

In making this determination, the examiner is asked to address the service records showing treatment for a fall in May 1970.  The examiner should also discuss the Veteran's own statements regarding the continuity of his symptomatology since service.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claim of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


